DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (hereinafter “Kong”), US Patent No. 10,755,662.
Regarding claim 1, Kong teaches a display device (fig. 2, display 100a) comprising: a data line (fig. 2, DL1); a pixel electrically connected to the data line (fig. 2, PX11); a data driver configured to output a data voltage (fig. 2, data driver 300a); and a transmitter electrically connected between an output terminal of the data driver and the data line (fig. 2, amplifier 310a), the transmitter transmitting a first instance of the data voltage to the data line in a first period (fig. 2, Din1, SA1, OC1, OP1 and DL1), the transmitter amplifying a second instance of the 
Regarding claim 2, Kong teaches wherein the light emitting element emits light in the first period and emits no light in the second period (figs. 4A, 4B and accompanying text).
Regarding claim 4, Kong teaches wherein the transmitter includes an amplifier (fig. 2, SA1) and a bypass switch (fig. 2, OSW1) electrically connected in parallel between the output terminal of the data driver and the data line.
Regarding claim 6, Kong teaches wherein the bypass switch is turned on in the first period and is turned off in at least a portion of the second period (figs. 4A, 4B and accompanying text).
Regarding claim 15, Kong teaches wherein the light emitting element includes a first electrode, a second electrode overlapping the first electrode, and a first organic emitting layer disposed between the first and the second electrode (col. 3, lines 24-36).
Regarding claim 17, it has similar limitations to those of claims 1 and 4 and is rejected on the same grounds presented above.
Regarding claim 18, Kong teaches wherein the transmitter transmits the first instance of the data voltage to the data line through the bypass switch in a first period (fig. 2, OSW1), wherein the transmitter amplifies a second instance of the data voltage through the amplifier 
Regarding claim 19, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (see above).
Regarding claim 3, Kong fails to explicitly teach wherein the voltage level of the reference voltage is in a range of about 1.5 times of a maximum voltage level of the data voltage to about 2.5 times of the maximum voltage level of the data voltage.
However, examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to modify the amplifier of Kong to produce specific amplification levels according to design needs and specifications.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (see above) in view of Sugita et al. (hereinafter “Sugita”), US Pub. No. 2012/0261557.
Regarding claim 7, Kong fails to explicitly teach a sensor; and a readout line electrically connected to the sensor, wherein the readout line is connected to a first electrode of the light emitting element, and wherein characteristic information of the light emitting element is output to the sensor through the readout line in the second period.
However, in the same field of endeavor, Sugita teaches a sensor; and a readout line electrically connected to the sensor, wherein the readout line is connected to a first electrode of the light emitting element, and wherein characteristic information of the light emitting element is output to the sensor through the readout line in the second period (see fig. 1, sensor pixel readout circuit 41, and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kong to include the feature of Sugita. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination included in dependent claim 8. Regarding claims 9-14, they are allowable based on dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622